UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6022


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JIMMY ALONZO WRIGHT, a/k/a Jimmy Alfonzo Wright,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:06-cr-00006-RJC-1; 3:12-cv-00460-RJC)


Submitted:   April 28, 2015                    Decided:   May 4, 2015


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Alonzo Wright, Appellant Pro Se. Steven R. Kaufman,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmy Alonzo Wright seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motions. *

The order is not appealable unless a circuit justice or judge

issues        a      certificate        of       appealability.            28      U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue       absent     “a    substantial     showing       of     the    denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating       that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,      537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Wright has not made the requisite showing.                      Accordingly, we deny

a   certificate        of    appealability       and    dismiss    the    appeal.        We

       *
       The court correctly construed the nunc pro tunc motion,
the motion to alter or amend, and the motion for summary
judgment as successive and unauthorized § 2255 motions.



                                             2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3